Citation Nr: 0715449	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, including spondylolisthesis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from July 1958 until July 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.    

The Board observes that the RO reopened the veteran's claim 
for service connection.  Nevertheless, a determination of new 
and material evidence is a jurisdictional issue which the 
Board is required to address on appeal.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits.  Potential jurisdictional 
defect may be raised by the court of tribunal, sua sponte or 
by any party, at any stage of the proceedings, and once 
apparent, must be adjudicated).  

The Board notes that since filing this appeal, the veteran 
has made additional claims for entitlement to service 
connection for bilateral leg pain and hearing loss.  These 
matters, however, are not before the Board because they have 
not been prepared for appellate review.  Accordingly, those 
claims are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed January 1967 rating decision denied service 
connection for a low back disorder.

2.  Evidence not previously of the record relates to an 
unestablished fact necessary to reopen the veteran's claim 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The January 1967 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The claim for entitlement to service connection for a low 
back disorder is reopened, as the evidence received 
subsequent to the January 1967 decision is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  The RO did provide notice to the veteran that would 
be sufficient if his claim was being decided on the merits, 
by way of letters from the RO to the veteran dated in January 
2002 and November 2003.  However, since the claim before the 
Board involves a determination of whether new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for a low back disorder, the 
United States Court of Appeals for Veterans Claims (Court) 
has specified that a more detailed notice is required in such 
situations.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That notice was not provided to the veteran.  However, in 
view of the favorable decision with respect to whether new 
and material evidence has been submitted, the veteran is not 
prejudiced by the failure to provide him that more detailed 
notice.  

The veteran's claim for service connection for a low back 
disorder was previously considered and denied by the RO in a 
January 1967 rating decision, when the RO found the veteran's 
low back disorder to be a constitutional or developmental 
abnormality, based on a service medical finding in June 1963 
that veteran's low back disorder preexisted his enlistment.  
Since the veteran failed to appeal the RO's decision within 
one year of the mailing of the rating decision, the RO 
decision is final.  38 U.S.C.A. §7105.  

The veteran requested his claim be reopened in August 2001.  
A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
evidence, under 38 C.F.R. § 3.156 (a), is evidence not 
previously submitted to agency decision makers.  Material 
evidence is evidence that, by itself or when considered with 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).  
 
When submitted, new and material evidence is presumed 
credible when determining if a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, 
evidence must be both new and material to be sufficient to 
reopen a previously denied claim.  Evidence that is new, but 
not material, cannot reopen a claim.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, material evidence could be new 
evidence that creates a more complete picture of the cause or 
etiology of the veteran's injury or disability, and the 
circumstances surrounding its origin, even if the evidence 
does not ultimately convince the Board to alter its previous 
decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, provided its duty to assist has been 
satisfied.

The veteran has submitted two private, medical opinions from 
Eugene H. Giles, M.D., both dated in November 2003, stating 
that based on the veteran's description of a service-related 
accident, Dr. Giles found the veteran's current back problems 
are more likely than not due to the accident injuries 
sustained.  


Dr. Giles' statements constitute new and material evidence 
sufficient to reopen the previously denied claim, as they had 
not been considered in regards to the veteran's claim prior 
to the January 1967 rating decision, and tend to establish 
that the veteran's low back disorder is related to his time 
in service.  To the extent that the claim is reopened, this 
appeal is granted.  However, further development of the case 
is necessary prior to further appellate review, as set forth 
in the REMAND portion of this decision.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for a low back disorder is reopened, and 
to this extent only, the appeal is granted.


REMAND

A preliminary review of the merits of the veteran's claim for 
service connection for a low back disorder discloses a need 
for further evidentiary development prior to final appellate 
review.  Under the facts and circumstances of this case, the 
veteran should be afforded a VA examination to answer the 
medical questions presented.  The veteran has been diagnosed 
with a low back disorder, which a service medical examination 
deemed to be a preexisting disorder.   The veteran's original 
claim was thus denied.  The veteran's private medical 
examiner, however, found his disorder to be more likely than 
not sustained due to his service-related accident.  Whether 
or not the veteran's private physician was able to review all 
of the veteran's medical records before forming his opinion 
is unclear; therefore, a medical opinion that includes the 
review of the veteran's claims file is necessary to determine 
the cause or etiology of the veteran's disorder.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  VA will notify 
the veteran when further action on his part is required.  
Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the 
veteran and request information 
concerning his medical treatment 
between the time of his discharge 
and the medical opinions he has 
currently submitted for review; as 
well as, for all other treatment 
providers related to his disorder 
not already of record.  After 
obtaining the necessary 
authorizations from the veteran, 
the RO/AMC should then obtain the 
veteran's applicable medical 
records and associate them with the 
claims file, specifically including 
the records of Eugene H. Giles, MD 
at the Blakely Immediate Care 
Center, 11045 Columbia Street, 
Blakely, Georgia 39823.           
	        
	                2.	The veteran should be 
afforded a VA 
examination to ascertain the nature 
and etiology of his low back 
disorder.  Any and all indicated   
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file, and offer comments 
and opinions as to whether the 
veteran has a low back disorder 
that is causally or etiologically 
related to service.  In doing so, 
the examiner should comment as to 
whether the veteran entered service 
with a preexisting low back 
disorder; and if it was 
preexisting, if the low back 
disorder increased in severity 
during service.  If the preexisting 
low back disorder increased in 
severity, the examiner should note 
whether the increase was due to the 
natural progress of the disorder or 
due to aggravation from service.  A 
clear rationale for all opinions 
would is required and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Each 
disability is to be viewed in 
relation to its history.  38 C.F.R. 
§ 4.1.  Copies of all pertinent 
records in the veteran's claims 
file, or in the alternative the 
claims file, must be made available 
to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and arguments on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The RO/AMC and the appellant are advised that the Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO/AMC is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO/AMC, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the  examination, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


